Case 1:17-cv-01212-JPH-TAB Document 137 Filed 01/15/21 Page 1 of 12 PageID #: 1503




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  JESSICA A. GIBSON,                          )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )    No. 1:17-cv-01212-JPH-TAB
                                              )
  INDIANA STATE PERSONNEL                     )
  DEPARTMENT,                                 )
  JON DARROW                                  )
     a/k/a DENNY,                             )
  JOHN F. BAYSE,                              )
  MATTHEW A. BROWN,                           )
  BRUCE BAXTER,                               )
                                              )
                           Defendants.        )

       ORDER DENYING RECONSIDERATION AND GRANTING SUMMARY
                JUDGMENT UNDER FED. R. CIV. P. 56(f)

        After Jessica Gibson's employment with the Indiana State Personnel

  Department ("ISPD") was terminated, she brought this lawsuit pro se alleging

  violations of the Family Medical Leave Act ("FMLA"), the Americans with

  Disabilities Act ("ADA"), 42 U.S.C. § 1983, and Title VII. In April 2020, the

  Court granted Defendants summary judgment on most of Ms. Gibson's claims

  and gave notice of its intent to grant Defendants summary judgment under

  Federal Rule of Civil Procedure 56(f) on her § 1983 equal-protection and

  deprivation-of-liberty claims. Dkt. 121. Ms. Gibson has moved for

  reconsideration of summary judgment for Defendants, dkt. 126, and responded

  to the Rule 56(f) notice, dkt. 127. For the reasons below, Ms. Gibson's motion

  for reconsideration is DENIED, dkt. [126], and Defendants are GRANTED



                                          1
Case 1:17-cv-01212-JPH-TAB Document 137 Filed 01/15/21 Page 2 of 12 PageID #: 1504




  summary judgment on the § 1983 equal-protection and deprivation-of-liberty

  claims.

                                        I.
                              Facts and Background

        The facts below are repeated from the prior summary judgment order.

  Dkt. 121.

        ISPD hired Ms. Gibson in February 2015 to be the Director of Human

  Resources for the Indiana Department of Correction. Dkt. 100-1 at 7 (Gibson

  Dep. at 57). A year later, in February 2016, Ms. Gibson told Mr. Bayse—ISPD's

  Deputy Director of Field Operations—that she was stressed and depressed

  because of challenges related to being a foster parent. Id. at 19–20 (Gibson

  Dep. at 84–85). She also told him that she didn't feel well and requested time

  off. Id. Mr. Bayse understood, but replied that it wasn't a good time for her to

  take time off. Id. Around that time, she also told Mr. Bayse that her parents

  had moved into her home because of her stepfather's health. Id. at 23 (Gibson

  Dep. at 88).

        The next month, Ms. Gibson again told Mr. Bayse that she needed time

  off because she was depressed and stressed. Id. at 36–37 (Gibson Dep. at 101–

  02). He replied that it wasn't a good time, but she could have the time off in a

  couple weeks. Id. at 38–39 (Gibson Dep. at 103–04). When she told him that

  she couldn't keep waiting, he offered time off four to six weeks after new

  employees had been in their positions. Id.




                                          2
Case 1:17-cv-01212-JPH-TAB Document 137 Filed 01/15/21 Page 3 of 12 PageID #: 1505




        At the end of March 2016, Mr. Bayse told Ms. Gibson that Department of

  Correction leadership had decided that she "wasn't DOC enough." Id. at 40–41

  (Gibson Dep. at 105–06). She responded that she "wasn't doing well" and not

  long after asked him about the possibility of switching agencies. Id. at 43, 56

  (Gibson Dep. at 108, 126).

        During March and April 2016, Ms. Gibson met several times with Valerie

  Caldwell, an African-American employee at the Indiana Women's Prison. Id. at

  94–95 (Gibson Dep. at 169–70); dkt. 100-3 at 2. At one of their last meetings,

  Ms. Gibson asked Ms. Caldwell if she thought that people at the prison thought

  that she carried herself "like the HNIC." Id. at 96, 103 (Gibson Dep. at 171,

  179). Ms. Caldwell asked what "HNIC" meant, and Ms. Gibson responded

  "head nigger in charge." Id. at 102–03 (Gibson Dep. at 178–79).

        Then, on April 18, 2016, Ms. Gibson told Mr. Bayse that she would be

  taking Family Medical Leave Act time off. Id. at 72 (Gibson Dep. at 147). Mr.

  Bayse sighed and asked when it was supposed to start, and Ms. Gibson replied

  that it would start immediately. Id. While she was on leave, Mr. Bayse learned

  that Ms. Gibson had used the term "HNIC" in a conversation with Ms. Caldwell.

  Dkt. 100-3 at 2. He also heard from one of Ms. Gibson's employees that she

  was a difficult boss, came across as a bully, and had overly harsh expectations.

  Id. When Ms. Gibson returned from FMLA leave on May 23, 2016, ISPD

  terminated her employment. Dkt. 100-1 at 81–82 (Gibson Dep. at 156–57).

        Ms. Gibson brought this lawsuit raising claims under the FMLA, the

  ADA, 42 U.S.C. § 1983, Title VII, and Indiana Code Title 22. Dkt. 47.

                                          3
Case 1:17-cv-01212-JPH-TAB Document 137 Filed 01/15/21 Page 4 of 12 PageID #: 1506




  Defendants filed a motion for partial dismissal of the second amended

  complaint, dkt. 53, which the Court granted in part and denied in part,

  dismissing the Indiana Code Title 22 claims and some of the other claims as to

  some defendants, dkt. 86. Defendants moved for summary judgment, dkt. 99,

  which the Court granted on Ms. Gibson's FMLA retaliation claim, ADA failure-

  to-accommodate and disparate-treatment claims, § 1983 deprivation-of-

  property claim, and Title VII termination-on-the-basis-of-sex and hostile-work-

  environment claims, dkt. 121. The Court denied Defendants' motion for

  summary judgment on the FMLA interference claim. See id. at 23. The Court

  also denied Ms. Gibson's motion for summary judgment on her § 1983

  deprivation-of-liberty and equal-protection claims, but provided notice of its

  intent to enter summary judgment for Defendants on these claims under

  Federal Rule of Civil Procedure 56(f). See id. at 23.

        Ms. Gibson has moved for reconsideration of summary judgment for

  Defendants, dkt. 126, and responded to the Rule 56(f) notice, dkt. 127.

                                         II.
                                   Applicable Law

        "Motions for reconsideration serve a limited function: to correct manifest

  errors of law or fact or to present newly discovered evidence." Caisse Nationale

  de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir. 1996).

  "Reconsideration is not an appropriate forum for rehashing previously rejected

  arguments" or for introducing evidence or arguments "that could have been

  heard during the pendency of the previous motion." Id.



                                          4
Case 1:17-cv-01212-JPH-TAB Document 137 Filed 01/15/21 Page 5 of 12 PageID #: 1507




        "After giving notice and a reasonable time to respond," a court may

  "grant summary judgment for a nonmovant." Fed. R. Civ. P. 56(f). When a

  court "entertains the possibility of summary judgment" under Rule 56(f), it

  must provide "the chance to marshal evidence and argument in opposition to

  summary judgment." Hotel 71 Mezz Lender LLC v. Nat'l Retirement Fund, 778

  F.3d 593, 603 (7th Cir. 2015).

                                           III.
                                         Analysis

        A. Ms. Gibson's motion for reconsideration

        Ms. Gibson has moved for reconsideration of summary judgment on her

  FMLA retaliation, ADA 1 failure-to-accommodate, and ADA disparate-treatment

  claims. Dkt. 126. The Court granted Defendants summary judgment on the

  FMLA retaliation and ADA disparate-treatment claims because the designated

  evidence did not allow a reasonable jury to find that she suffered adverse

  actions because of her FMLA leave or because of her disability. Dkt. 121 at 8–

  9, 14–15. And the Court granted Defendants summary judgment on the ADA

  failure-to-accommodate claim because the designated evidence did not allow a

  reasonable jury to find that ISPD was responsible for any failure to

  accommodate. Id. at 12–13. Ms. Gibson argues that those rulings should be

  reconsidered because she inadvertently misunderstood the summary judgment

  process and would have designated evidence to contest Defendants' evidence if


  1 Ms. Gibson raises these claims under the ADA and Rehabilitation Act. ADA and

  Rehabilitation Act claims are "materially identical," so the Court considers them
  together. A.H. v. Ill. High Sch. Assn, 881 F.3d 587, 592 (7th Cir. 2018); see dkt. 121 at
  11.
                                             5
Case 1:17-cv-01212-JPH-TAB Document 137 Filed 01/15/21 Page 6 of 12 PageID #: 1508




  she had understood it was required. See dkt. 126; dkt. 134. Defendants

  respond that Ms. Gibson cannot relitigate her claims in a motion to reconsider.

  Dkt. 129.

        Ms. Gibson does not argue that her motion meets the "limited function"

  of a motion for reconsideration: "to correct manifest errors of law or fact or to

  present newly discovered evidence." Caisse Nationale, 90 F.3d at 1269; see

  dkt. 126 at 4 ("Plaintiff understands that the Court is under no obligation to

  reconsider its ruling . . . ."); dkt. 134. Instead, she asks the Court to consider

  evidence that she could have designated before. See dkt. 126 at 2–3

  (referencing Ms. Gibson's Civil Service Complaint, Second Amended Complaint,

  and deposition); dkt. 134. Reconsideration, however, "is not an appropriate

  forum" for introducing evidence "that could have been heard during the

  pendency of the previous motion." Caisse Nationale, 90 F.3d at 1269; see Oto

  v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) ("A party may

  not use a motion for reconsideration to introduce new evidence that could have

  been presented earlier.").

        Moreover, Ms. Gibson received the "Notice Regarding Right to Respond

  and to Submit Evidence in Opposition to Motion for Summary Judgment"

  required by Local Rule 56-1(k). Dkt. 102. That notice informed her that

  Defendants' statement of facts "will be accepted . . . as being true unless you

  submit your own affidavits or other admissible evidence." Id. at 1. And it

  instructed that her response "must also comply with all other portions of [the

  attached] Federal Rule of Civil Procedure 56." Id. at 1–2. Under Rule 56, Ms.

                                           6
Case 1:17-cv-01212-JPH-TAB Document 137 Filed 01/15/21 Page 7 of 12 PageID #: 1509




  Gibson was not required to resubmit copies of evidence already in the record,

  but "must support [her factual assertions] by citing to particular parts of

  materials in the record." Fed. R. Civ. P. 56(c) (emphasis added). "Citations to

  an entire transcript of a deposition or to a lengthy exhibit are not specific and

  are, accordingly, inappropriate." Ammons v. Aramark Uniform Servs., 368 F.3d

  809, 817–18 (7th Cir. 2004). Because Ms. Gibson was informed of Rule 56 but

  did not follow it initially, she "may not use a motion for reconsideration" to do

  so now. Oto, 224 F.3d at 606.

        Finally, Ms. Gibson notes that she "passionately believes that to allow

  [the summary judgment] ruling to stand without appropriate consideration of

  all the available facts of the case would simply be unjust and would stand afoul

  of the integrity of the judicial system itself." Dkt. 134 at 2. But, as explained,

  Ms. Gibson was informed of the governing rules and had the opportunity to

  provide specific citations to any designated evidence in her summary judgment

  response. See dkt. 102. Therefore, the rules should not be set aside here. See

  Fed. R. Civ. P. 1 (The rules "should be . . . employed by the court and the

  parties to secure the just, speedy, and inexpensive determination of every

  action and proceedings."). "The Supreme Court has denied having ever

  'suggested that procedural rules in ordinary civil litigation be interpreted so as

  to excuse mistakes by those who proceed without counsel,' for 'in the long run,

  experience teaches that strict adherence to the procedural requirements

  specified by the legislature is the best guarantee of evenhanded administration




                                           7
Case 1:17-cv-01212-JPH-TAB Document 137 Filed 01/15/21 Page 8 of 12 PageID #: 1510




  of the law.'" Robinson v. Sweeny, 794 F.3d 782, 784 (7th Cir. 2015) (quoting

  McNeil v. United States, 508 U.S. 106, 113 (1993)).

        Ms. Gibson's motion for reconsideration is therefore denied. Dkt. [126].

        B. Rule 56(f) summary judgment

              1. Deprivation of liberty

         Ms. Gibson moved for summary judgment on her occupational-liberty

  claim. Dkt. 118 at 5. That claim "may arise when, after an adverse

  employment action, a public employer stigmatizes the employee by making

  public comments impugning his good name, honor, or reputation or imposes a

  stigma that forecloses other employment opportunities." Dkt. 121 at 18

  (quoting Palka v. Shelton, 623 F.3d 447, 454 (7th Cir. 2010)). The Court denied

  her motion and gave notice of its intent to enter summary judgment for

  Defendants under Federal Rule of Civil Procedure 56(f) because the designated

  evidence did not show the dissemination of stigmatizing comments to the

  public. Id. at 18. Ms. Gibson responds that Defendants made public claims

  when they reported to the Department of Workforce Development and to the

  EEOC that she had used a racial epithet. Dkt. 127 at 6–7. Defendants argue

  that they are entitled to summary judgment because those comments were not

  public. Dkt. 128 at 2.

         The "public-disclosure element requires that the defendant actually

  disseminate the stigmatizing comments in a way that would reach potential

  future employers or the community at large." Palka v. Shelton, 623 F.3d 447,

  454 (7th Cir. 2010). In Palka, the plaintiff—a sheriff's deputy—alleged that

                                          8
Case 1:17-cv-01212-JPH-TAB Document 137 Filed 01/15/21 Page 9 of 12 PageID #: 1511




  he'd been falsely accused of criminal conduct and denied a retirement badge

  and firearm credential. Id. He argued that this violated an occupational-liberty

  interest because the allegations were relayed to the State's Attorney's Office.

  Id. The Seventh Circuit disagreed because there was no dissemination that

  "would reach potential future employers or the community at large." Id.

         Here too, the designated evidence does not support that element. That

  evidence shows disclosure only to the Department of Workforce Development in

  connection with Ms. Gibson's unemployment claim, dkt. 127-1, and to the

  EEOC in responding to Ms. Gibson's charge of discrimination, dkt. 135-1 at 7.

  Ms. Gibson has not designated evidence that the Department of Workforce

  Development or EEOC can share those allegations, or that those disclosures

  "reached potential future employers." See Palka, 623 F.3d at 454. The

  disclosures are therefore like the defendant in Palka sharing allegations of

  criminal activity with the State's Attorney's Office—a disclosure that did "not

  make a difference." Id. ("The State's Attorney's Office has an obligation of

  confidentiality, and there is no allegation that [the] complaint reached potential

  future employers."). Moreover, disclosure of allegations in "judicial or similar

  proceedings, which were initiated by the plaintiff after her termination, do not

  infringe on her liberty interest." Ratliff v. City of Milwaukee, 795 F.2d 612, 627

  (7th Cir. 1986). Ms. Gibson therefore has not shown that Defendants shared

  stigmatizing comments about her "in a way that would reach potential

  employers or the community at large." 623 F.3d at 454.




                                          9
Case 1:17-cv-01212-JPH-TAB Document 137 Filed 01/15/21 Page 10 of 12 PageID #: 1512




          Defendants are therefore entitled to summary judgment on Ms. Gibson's

   deprivation-of-liberty claim.

                2. Equal protection

          Ms. Gibson also moved for summary judgment on her equal-protection

   claim, which alleged that she was treated differently than a non-disabled

   coworker. Dkt. 118 at 5; dkt. 47 at 21–22. The Court denied that motion and

   gave notice of its intent to enter summary judgment for Defendants under Rule

   56(f) because Ms. Gibson had not designated evidence of discrimination based

   on her disability. Dkt. 121 at 18–19. Ms. Gibson responds that discrimination

   can be inferred because a nondisabled colleague was treated better. Dkt. 127

   at 7–8. Defendants argue that she "again fails to designate any evidence to

   demonstrate that she was meeting [ISPD's] expectations, or that a similarly

   situated non-disabled person was treated more favorably." Dkt. 128 at 3.

           Mr. Gibson designates no evidence to support her equal-protection

   claim. Dkt. 127 at 7–8 (citing no exhibits in the "equal protection" argument);

   dkt. 135 at 8–11 (providing no specific citations to designated evidence); see

   Fed. R. Civ. P. 56(c) ("A party asserting that a fact . . . is genuinely disputed

   must support the assertion . . . by citing to particular parts of materials in the

   record . . . ."). While she refers to her second amended complaint, civil service

   complaint, and deposition, she admits that she "has not provided the Court

   with anything other than her affidavit to the facts related to her equal

   protection claim." Dkt. 135 at 9–10. She alleges that this affidavit "was




                                            10
Case 1:17-cv-01212-JPH-TAB Document 137 Filed 01/15/21 Page 11 of 12 PageID #: 1513




   remitted to the Court along with [her] original motion," 2 but she does not

   specify any exhibit, designate a specific portion of any exhibit, or explain the

   contents of any exhibit. Id.; see Ammons, 368 F.3d at 817–18 ("Citations to an

   entire transcript of a deposition or to a lengthy exhibit are not specific and are,

   accordingly, inappropriate.").

          Ms. Gibson therefore has not contested Defendants' designated evidence

   "that [her] employment was terminated because of work performance and her

   use of 'HNIC'—not because of a disability." Dkt. 121 at 19. Defendants are

   entitled to summary judgment on Ms. Gibson's equal-protection claim.

                                          IV.
                                       Conclusion

         Ms. Gibson's motion for reconsideration is DENIED, dkt. [126], and

   Defendants are GRANTED summary judgment on Ms. Gibson's § 1983

   deprivation-of-liberty and equal-protection claims, Fed. R. Civ. P. 56(f). Ms.

   Gibson's only remaining claim is FMLA interference against ISPD. See dkt. 121

   at 23. Defendants Darrow, Bayse, Baxter, and Brown are DISMISSED; the

   clerk shall update the docket accordingly.

         If Ms. Gibson would like the Court to attempt to recruit counsel to

   represent her for potential settlement and for trial, she may file a motion for

   recruitment of counsel by February 16, 2021. The clerk shall include a form

   motion for recruitment of counsel with Ms. Gibson's copy of this order. The

   Court will schedule this case for trial in due course.


   2 Ms. Gibson's summary judgment filings do not appear to include a sworn affidavit
   from her. See dkt. 110; dkt. 111; dkt. 118.
                                            11
Case 1:17-cv-01212-JPH-TAB Document 137 Filed 01/15/21 Page 12 of 12 PageID #: 1514




   SO ORDERED.

   Date: 1/15/2021




   Distribution:

   JESSICA A. GIBSON
   3442 Hillside Ave
   Gulf Breeze, FL 32563

   Marley Genele Hancock
   INDIANA ATTORNEY GENERAL
   marley.hancock@atg.in.gov

   Cameron S. Huffman
   INDIANA ATTORNEY GENERAL
   cameron.huffman@atg.in.gov




                                        12
